OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
Hon. .&My   Hawkins, page 5

         w~here the oonstablehas three oaeee
    against the 5am man all of them oomlng from
    the same arrest is the oounty liable to the
    constablefor one-half faellin eaoh separate
    ease filed cc only one oase pluuswhat ever mile-
    age Costa there happenedto be9 He has aotual-
    ly only served one warrsnt and one oommitment
    on th6 p0rsaut*
          Article 1055, Code ot Criminal Prooedure ef the
State of-Texas, as amendad by the Forty-sixthLeglalature
or Texas, effeotlveIhayl.5,1939, read8 as rallows:

         'The oounty shall not be liable to the of-
    ffoer and witness having oasta $.aa miirdeaasnor
    uaee where defendantpaye hia ilne and Ooatae
    The oounty shall be liable for one-half of the
    fees ot the offioere of the Oour'b,when the de-
    iaadantfaiLstopayhieiinoaadlayl,hicr       fine
    out in the oounty jail or dleehargeethe eeme
    by nman8 of working suoh tine out on the oouxi-
    ty roads or an any oountg prajeot.  And ta ay
    euah half ot oosts, the Oounty alexk shall ia-
    sue his warrent on the County Traaaurer in fav-
    or 0r 5uoh 0fri0et to be paid out af the Road
    and Bridge Pund or other iundo no% othenrlee
    approprlatsd.*
           ~rtiole 1065, oode of CrimLnal Preoedure of
Texas, nets out the feea to whloh a oonetableand other
p6aoe orrioars are e~titlscl.
          Artiole loll, Code of Cr%mi.nalProcedure of
T6xaa, reads as foUmsr
          *X0 item of oasts shall bs taxed far.a
     purported service whloh was not performed,or
     for a servioe ror whioh no f'eeis expreealy
     provlded by &vi."
          Opinion ho. O-100 end other a inione of thie
departmenthold that a @n&able, or otter peace otfioere,
are not entitled to fees exoept ior mrvlo+m perfonnad,
a6 autll.nedby the fee statute. .
Hon. ~tinoy Hawktine,pa@ 3

          OlWENs;X
                 MO. 1, listed by you, In your letter,
a3
          *Qperatinga kaotortshiols without li.e;btP,
is axmrently oovsred by Artiola 998 of the.Fmml oocle
of Ttxas.
          05ZClWlE
                 HO. 6, listed by you, in your letter,
as

         *OperatIn& an uare&&srsd   rshiole*,
fe apparently oovere6 by -iale   8OYb of the PenalCoda
of Texas.

as


la spparentl~oorers~ $y Artiole 479 of the F+eMl Code
of Texas.
          Artielt 803 or the Penalaode of Turn,, -da
aa r0z.m838
          *Any peaae oiflaar is auttmrLee& to am&
     ulthoutwarraut an&pareoa fouardoamlttSnl:r
     Violeticm 0r MY prori8ion of the preaedLmg ar-
     CiOlss of thi.*OhAptsP.
         Thiclaz'tlo~ of the Penal Code &Vi     p~a@S ob-
iioersthe right to arrest without mrrant permn8 fmand
oommSttl.nga vlolatlan of lirtiole796 of the Penal Cede,
to-rit; the offenseor operating a motor rahlala,rltho%t
lights, but it does not p;ivogo&e8 ofiioirrathe right
to arrest rlthout warrant p~tmtmYiolating8Wbofth@
Pe~lcods,to-wlt;tbeoffa~lae of operatiag;aaumqls-
tered motaa:vebiele,
           fioors with right to arrest without wsrraut lf
           bruaoh of the peaoe Is bsinC(odtted    In of-
           ticer*s presefice,opaekm    0r o~erloadodt~~
           not betis ,"ezse a *br~aeh of the.paaaer.*
           (Hz:.:.
                 ys+ :~,s~~,96 S.W. (Zd), OBl.)
         To be a *broaah of the peaoe* , the a& m
ed of must be olievi;iiah
                        tisturba,orthraatmuto     dir
turb, the tranquillitycnjapd   by oltlzens.  (EUD h.
S"iiaE,eupr%.)
                *lminkeIulessio not an orz6Ms %gdnrt tha
           publia peaoe and a emstable may not arr6st fen
           &Wkenneaa   without   marr8ntr*   (IIIBf0.m.   SPA%%,
           103 S.W. (2d) 954.)
         Conference oplnlon Xar 8985, .o?thl8 bqwtmmt,
writtag.February 15, 19=, by IL @raw Ckadler    anb. at
louayCalhou&, .W3icrtarztaAttofnsjyGanua~ troltithat
a aofi&,tnmt for wkioh 6 pm00 oirioar la allaWe& a iea
a$ TOM,tQ.00)   ~01la .%allor ex~utlng an order M"a
oourt 6lreat2ng that b p0r8tm be plaoed in Jaf& anU ,jm
0fSieat 1Lsnot allOiS& to &erg8 8-h tr* in the abtrmae




          Pou are, therefars,re3pe&fully a&ir#d that
 It i6 tiieopkuion 0r thl8 depaa-tmm, that ii the llcpII
atab2.s aotual3.yarmatadth~ dafeadent for operating a
motor tehiclc .nithoutllght6, utth or without v6trruttG
the ocnstablewmld beentltM.tmrTwe        (&rW) &%~AAx
Han. Quincy Hawkfns, page 5

ree r0r arrest in this mt,tanoe. rr the 00mdbie     a+
rested the detenciant~wltha warrant, for operating an
we   i&wed vehlols, he would be entitled    to a Two Dal-
3.4~"f             tee.
     $2.00) tii.rrdi      If ha arrested him without a
war-t r0r thh 0rrense the arrest would be iuef3ax;
an& the ocmstablemuld not be entitled to an arreot
it30In this ln8tanoe. Ii the oonatable arrested the de-
readant r0r the orzenso or bnraL%Pnes~in a publio
pith a warrant, he wonbtl be entitled to a TWO (&2.08~"
Dollar arrest ret3in this inetanos. fr he arrsmted the
detendant r0r publio arunkem~asswit.3outa warrant, then
the arrest would be illegal an6 the acmetable wouM not
be entitle&to an arrest fee In thla lnstanoe.
           If this defendantpleaded guilty to'eaoh oi.the
three llsted charges, and was fined by the justloe oi
the peaoe,   thea the ooastable vm.M be entitleedto.suoh
ret38ai3he actually earned r0r t3uohServioes that lm aot-
ucil4 petrromned.If the ooastabletook and apprarrsd
bontlsfn eaoh of these oamm, in the manner outllaetlby
law, then, in that etent,     ths oonetablewould be a&tibl-
ed to suoh rees .. un the other han(l,If he didnot take
and approve   boncla, as outllned  by the stat&S hb OO+
tdnly   WOUND not   be   entithu   t0   any   tee   rot   tahne   ad
approring bon-. If b&Et 4lQmldtDKolts      were laroed la
eaoh oi the thres oases aM WON se-d         by the OQL~%~Y~.
ble upon the defendant by plaoing     the deicmdant tn Jail,
then, $.nthat event, the oonetabls     would bo Ontitle to
a 0otYmiht re0 In edaoh0aSe. E0wevbr, lr only on0 oom-
mltment y.u loeued, and only (we oQEJpItmeat    wae served
by t&e oonstable,he would only be entltled       to On0 UQa-
rpit-t   tee. If the oonstablo released the deiOndant
rxoa jail and ircm the roroe and effect or the three
juQmente restraining   the defeendzsnt up02 th% erpintion
&~ hia t&leein Jail, then it is the opinion ot this de-
partmmt that the ometable inoul.6     bo entAt     tO a te-
lsaae ree 0r One ($1.00)Dollar in eaoh 0r the thrae
e(ISee* It iS the n*rther Opinion Of this 6SpWtffIm
that the oonstablemwld only be entitlfd to tb m8tUd
mileage seat under ,hrtl.ob1068 ol:the Code of '6-l
Pro0edurs. In other words, the donstable is entitled         Co
reseror such servioes as he aotuaZly pertonaed, ior
whiob the law prorides him ompaneation~ The ooastable
 $6 not entitled to any reee ror ~MWV~O~O     wbioh he does
not pe0x-h
HOU. ~uinoy     Hawkhe,    Pa4386

             Under Article 1055, Code of Criminal         Prooedure,
supra, the oounty would be liable to the oonc&able for
one-halt or all of the legal tees of the OoA8table au
above intioateb, where the defeACimt did not pay bJI#
fines and oosts ln oaah, but laid out hla fine8 an& ooats
In   Jail.

             Trusting   that   this   satieraotorny    auawers your
lnaulry,     we are

                                          Very truly   yours

                                        ATTORKEY O-        OF TlDCM



WmJ.?')ob